UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period :	January 1, 2014 — December 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: The falling price of oil has captured headlines in recent months and is having a sustained effect on markets and economies worldwide. Cheaper oil allows many consumers and businesses to shift spending to other priorities. At the same time, the decline reflects greater pessimism about global growth, and it is having a negative impact on the energy sector  not just in the United States, but wherever energy is a key export. This change in the investing environment has contributed to an increase in market volatility. Although the U.S. economy continues to grow, economic challenges in Europe, China, and Japan are causing uncertainty. Compared with recent years, we may see more tempered returns from equity and fixed-income markets. While a number of positive trends continue, including an improving housing market and a brighter employment situation, investors should also be alert to a possible increase in short-term interest rates that is widely expected to occur in 2015. History suggests that rising rates could generate headwinds for markets. In all types of market conditions, Putnam offers a wide range of flexible strategies. Our experienced investment teams employ new ways of thinking about building portfolios for both the opportunities and risks in todays markets. In this dynamic environment, it may be an opportune time for you to meet with your financial advisor to ensure that your portfolio is properly aligned with your goals and tolerance for risk. As always, thank you for investing with Putnam. Performance summary (as of 12/31/14) Investment objective Long-term growth of capital Net asset value December 31, 2014 Class IA: $20.83 Class IB: $20.65 Total return at net asset value (as of 12/31/14) Class IA shares* Class IB shares* Russell 2500 Index 1 year 7.36% 7.05% 7.07% 5 years 102.11 99.68 113.28 Annualized 15.11 14.83 16.36 10 years 121.81 116.35 130.66 Annualized 8.29 8.02 8.72 Life 242.48 232.62 280.09 Annualized 11.13 10.85 12.13 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 1, 2003. The Russell 2500 Index is an unmanaged index of 2,500 small and midsize companies in the Russell 3000 Index. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Capital Opportunities Fund1 Report from your fund’s managers How would you describe the investment environment for the 12-month reporting period ended December31, 2014, and how did it affect the portfolio’s performance? The broad U.S. equity market delivered solid results for calendar year 2014, with the major indexes putting up record highs. But it was also a year of some market turbulence, as unsettling geopolitical events, worries about monetary policy changes, and sagging energy prices drove temporary declines in the global markets. These dips provided new buying opportunities and helped to establish support for further growth momentum in the market. Within this volatile environment, large-cap stocks outpaced their smaller-cap counterparts. As 2014 drew to a close, the big headline was confirmation of accelerating growth in the U.S. economy, with real gross domestic product [GDP] — the value of the production of U.S. goods and services, adjusted for inflation — showing a strong 5.0% annual growth rate for the third quarter. For the reporting period as a whole, the portfolio’s class IA shares and its primary benchmark, the Russell 2500 Index, produced annual returns of 7.36% and 7.07%, respectively. What trends have you observed in equity valuations during the past year? While equity valuations continued to rise in 2014, the slope of that upward trajectory was not nearly as steep as it was in 2013. Even so, valuations in the broad equity market generally rose to the top half of their average historical range. The same was generally true for the small- and mid-cap space, where valuations became more expensive than in recent years, but have not yet reached extreme levels, in our view. We believe many corporations today have healthy balance sheets, strong business fundamentals, and may be well positioned to profit from a more sustained recovery in the U.S. economy. The current valuation environment appears to be somewhat “stretched” to be sure, but we believe that there still are many opportunities to find stocks with good value and solid growth prospects. Our blend strategy can sometimes favor valuation and quality over market momentum factors, and vice versa. Above all, however, we rely on a research-driven, bottom-up approach to stock selection. The portfolio is not focused solely on either growth- or value-oriented stocks. Instead, we look for such factors as free cash flow and returns on capital to help us identify stocks that we believe offer both value and the potential to grow. Looking ahead, what are your expectations for the investing environment in 2015? We remain generally optimistic about U.S. economic growth and believe an improving economic setting should provide underlying support for the broad equity market as well as for the small- and mid-cap universe of stocks. At the same time, we believe that market volatility will continue to be an unsettling issue for some investors in the months to come. Among the risks at hand: ongoing geopolitical tensions across the globe; stalled economic growth in the eurozone and slowing growth in China; and monetary policy initiatives whose effects on economic growth and interest rates remain uncertain. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Joseph P. Joseph, CFA, joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Joe, your fund’s portfolio managers are Randy J. Farina, CFA, and John McLanahan, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Capital Opportunities Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2014, to December 31, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/13* 0.91% 1.16% Annualized expense ratio for the six-month period ended 12/31/14† 0.92% 1.17% *Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/14 for the 6 months ended 12/31/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $4.64 $5.90 $4.69 $5.96 Ending value (after expenses) $1,000.50 $999.50 $1,020.57 $1,019.31 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT Capital Opportunities Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Capital Opportunities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Capital Opportunities Fund (the “fund”) at December 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2014 by correspondence with the custodian, brokers and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 11, 2015 4Putnam VT Capital Opportunities Fund The fund’s portfolio 12/31/14 COMMON STOCKS (99.6%)* Shares Value Aerospace and defense (1.5%) Engility Holdings, Inc. † 6,510 $278,628 Huntington Ingalls Industries, Inc. 1,800 202,428 Airlines (3.7%) Alaska Air Group, Inc. 6,600 394,416 Allegiant Travel Co. 1,450 217,979 JetBlue Airways Corp. † S 38,065 603,711 Auto components (5.8%) Autoliv, Inc. (Sweden) 1,830 194,200 Cooper Tire & Rubber Co. 10,350 358,628 Dana Holding Corp. 18,745 407,516 Lear Corp. 3,790 371,723 Tenneco, Inc. † 5,340 302,297 TRW Automotive Holdings Corp. † 2,615 268,953 Banks (5.2%) Bancorp, Inc. (The) † 12,129 132,085 Comerica, Inc. 7,540 353,174 OFG Bancorp (Puerto Rico) S 37,225 619,794 Popular, Inc. (Puerto Rico) † 5,632 191,770 WesBanco, Inc. 11,675 406,290 Biotechnology (2.9%) Emergent BioSolutions, Inc † S 15,450 420,704 Myriad Genetics, Inc. † S 9,290 316,417 United Therapeutics Corp. † 1,715 222,075 Capital markets (4.0%) AllianceBernstein Holding LP (Partnership shares) 12,215 315,513 GAMCO Investors, Inc. Class A 1,540 136,968 Piper Jaffray Cos. † 3,640 211,448 SEI Investments Co. 9,155 366,566 Waddell & Reed Financial, Inc. Class A 5,989 298,372 Chemicals (1.4%) Cabot Corp. 4,610 202,195 Methanex Corp. (Canada) 3,490 159,947 OM Group, Inc. 3,525 105,045 Commercial services and supplies (1.1%) ACCO Brands Corp. † 35,545 320,260 Civeo Corp. 7,800 32,058 Communications equipment (3.1%) Brocade Communications Systems, Inc. 57,860 685,062 Polycom, Inc. † 25,530 344,655 Construction and engineering (0.6%) Aecom Technology Corp. † 6,440 195,583 Consumer finance (0.9%) Nelnet, Inc. Class A 6,295 291,647 Containers and packaging (1.6%) Owens-Illinois, Inc. † 5,165 139,403 Rock-Tenn Co. Class A 6,185 377,161 Diversified consumer services (6.4%) Apollo Education Group, Inc. Class A † 13,890 473,788 DeVry Education Group, Inc. 7,020 333,239 COMMON STOCKS (99.6%)* cont. Shares Value Diversified consumer services cont. H&R Block, Inc. 9,563 $322,082 ITT Educational Services, Inc. † S 7,155 68,760 Strayer Education, Inc. † 12,165 903,616 Electric utilities (0.8%) Westar Energy, Inc. S 6,115 252,183 Electronic equipment, instruments, and components (2.9%) Arrow Electronics, Inc. † 3,785 219,114 Ingram Micro, Inc. Class A † 10,870 300,447 ScanSource, Inc. † 8,080 324,493 Vishay Intertechnology, Inc. 7,125 100,819 Energy equipment and services (3.6%) Helmerich & Payne, Inc. 3,205 216,081 ION Geophysical Corp. † 104,835 288,296 Nabors Industries, Ltd. 16,225 210,601 Oil States International, Inc. † 2,375 116,138 Patterson-UTI Energy, Inc. 8,400 139,356 Superior Energy Services, Inc. 9,835 198,175 Food products (1.3%) Pilgrim’s Pride Corp. † S 7,455 244,449 Sanderson Farms, Inc. S 2,220 186,536 Gas utilities (1.2%) Atmos Energy Corp. 2,165 120,677 UGI Corp. 7,342 278,849 Health-care equipment and supplies (4.7%) Analogic Corp. 2,860 241,985 CareFusion Corp. † 7,620 452,171 Greatbatch, Inc. † 6,095 300,484 PhotoMedex, Inc. † S 6,405 9,800 ResMed, Inc. S 6,400 358,784 Thoratec Corp. † 5,414 175,738 Health-care providers and services (6.3%) Chemed Corp. S 3,620 382,525 Hanger, Inc. † S 6,365 139,394 HealthSouth Corp. 6,115 235,183 Mednax, Inc. † 4,605 304,437 Owens & Minor, Inc. 6,780 238,046 Patterson Cos., Inc. S 7,675 369,168 Select Medical Holdings Corp. 27,580 397,152 Hotels, restaurants, and leisure (2.1%) Cheesecake Factory, Inc. (The) 5,382 270,768 International Game Technology (IGT) 23,820 410,895 Household products (0.7%) Energizer Holdings, Inc. 1,775 228,194 Insurance (5.1%) Assurant, Inc. 3,580 244,979 Endurance Specialty Holdings, Ltd. S 2,052 122,792 Genworth Financial, Inc. Class A † 19,575 166,388 Horace Mann Educators Corp. 10,945 363,155 Torchmark Corp. 3,785 205,033 Validus Holdings, Ltd. S 9,200 382,352 W.R. Berkley Corp. 3,560 182,486 Putnam VT Capital Opportunities Fund5 COMMON STOCKS (99.6%)* cont. Shares Value Internet software and services (0.6%) IAC/InterActive Corp. 3,230 $196,352 IT Services (4.3%) Booz Allen Hamilton Holding Corp. 8,040 213,301 Broadridge Financial Solutions, Inc. 5,510 254,452 CSG Systems International, Inc. S 12,475 312,748 Global Cash Access Holdings, Inc. † 25,360 181,324 Mantech International Corp. Class A 9,950 300,789 Syntel, Inc. † 3,075 138,314 Machinery (6.8%) AGCO Corp. S 2,685 121,362 Federal Signal Corp. 19,905 307,333 Greenbrier Cos., Inc. (The) S 6,795 365,095 Hyster-Yale Materials Holdings, Inc. 1,840 134,688 Oshkosh Corp. 6,940 337,631 Terex Corp. 5,255 146,509 Valmont Industries, Inc. S 2,800 355,600 Wabash National Corp. † 14,850 183,546 WABCO Holdings, Inc. † 2,615 274,000 Metals and mining (0.3%) Commercial Metals Co. 6,980 113,704 Multi-utilities (1.5%) TECO Energy, Inc. S 12,630 258,789 Vectren Corp. 4,905 226,758 Multiline retail (1.1%) Dillards, Inc. Class A 2,865 358,641 Oil, gas, and consumable fuels (1.0%) Alliance Resource Partners LP 8,025 345,476 Paper and forest products (0.7%) Domtar Corp. (Canada) S 5,515 221,813 Personal products (0.4%) Herbalife, Ltd. 3,420 128,934 Professional services (1.8%) ManpowerGroup, Inc. 1,320 89,984 Navigant Consulting, Inc. † 18,665 286,881 RPX Corp. † 16,380 225,716 Real estate investment trusts (REITs) (0.7%) Omega Healthcare Investors, Inc. S 5,698 222,621 Real estate management and development (1.5%) Jones Lang LaSalle, Inc. 3,170 475,278 Road and rail (1.1%) ArcBest Corp. 7,485 347,079 Semiconductors and semiconductor equipment (4.5%) Lam Research Corp. 5,951 472,152 Marvell Technology Group, Ltd. 13,390 194,155 Omnivision Technologies, Inc. † 14,675 381,550 Skyworks Solutions, Inc. 6,065 440,986 Software (2.3%) FactSet Research Systems, Inc. S 3,975 559,481 Manhattan Associates, Inc. † 4,790 195,049 COMMON STOCKS (99.6%)* cont. Shares Value Specialty retail (2.8%) Aaron’s, Inc. 4,795 $146,583 ANN, Inc. † 6,990 254,995 Cato Corp. (The) Class A S 3,362 141,809 GameStop Corp. Class A S 11,080 374,504 Technology hardware, storage, and peripherals (0.9%) Lexmark International, Inc. Class A S 6,815 281,255 Textiles, apparel, and luxury goods (0.4%) Deckers Outdoor Corp. † S 1,586 144,389 Total common stocks (cost $26,397,597) SHORT-TERM INVESTMENTS (20.0%)* Shares Value Putnam Cash Collateral Pool, LLC 0.20% d 6,359,096 $6,359,096 Putnam Short Term Investment Fund 0.10% L 202,943 202,943 Total short-term investments (cost $6,562,039) Total investments (cost $32,959,636) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $32,775,363. † Non-income-producing security. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 6 Putnam VT Capital Opportunities Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $6,107,386 $— $— Consumer staples 788,113 — — Energy 1,514,123 — — Financials 5,688,711 — — Health care 4,564,063 — — Industrials 5,420,487 — — Information technology 6,096,498 — — Materials 1,319,268 — — Utilities 1,137,256 — — Total common stocks — — Short-term investments 202,943 6,359,096 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. Putnam VT Capital Opportunities Fund7 Statement of assets and liabilities 12/31/14 Assets Investment in securities, at value, including $6,160,845 of securities on loan (Note 1): Unaffiliated issuers (identified cost $26,397,597) $32,635,905 Affiliated issuers (identified cost $6,562,039) (Notes 1 and 5) 6,562,039 Dividends, interest and other receivables 47,850 Receivable for shares of the fund sold 1,186 Total assets Liabilities Payable for shares of the fund repurchased 16,580 Payable for compensation of Manager (Note 2) 15,044 Payable for custodian fees (Note 2) 8,033 Payable for investor servicing fees (Note 2) 2,715 Payable for Trustee compensation and expenses (Note 2) 35,479 Payable for administrative services (Note 2) 222 Payable for distribution fees (Note 2) 3,434 Collateral on securities loaned, at value (Note 1) 6,359,096 Other accrued expenses 31,014 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $22,194,226 Undistributed net investment income (Note 1) 160,790 Accumulated net realized gain on investments 4,182,039 Net unrealized appreciation of investments 6,238,308 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $16,453,041 Number of shares outstanding 789,762 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $20.83 Computation of net asset value Class IB Net assets $16,322,322 Number of shares outstanding 790,312 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $20.65 The accompanying notes are an integral part of these financial statements. 8 Putnam VT Capital Opportunities Fund Statement of operations Year ended 12/31/14 Investment income Dividends (net of foreign tax of $1,673) $478,621 Interest (including interest income of $134 from investments in affiliated issuers) (Note 5) 134 Securities lending (Note 1) 50,721 Total investment income Expenses Compensation of Manager (Note 2) 215,843 Investor servicing fees (Note 2) 34,802 Custodian fees (Note 2) 27,548 Trustee compensation and expenses (Note 2) 1,478 Distribution fees (Note 2) 43,325 Administrative services (Note 2) 865 Auditing and tax fees 25,964 Other 17,307 Fees waived and reimbursed by Manager (Note 2) (3,331) Total expenses Expense reduction (Note 2) (2,652) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,249,144 Net unrealized depreciation of investments during the year (2,037,174) Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/14 12/31/13 Increase (decrease) in net assets Operations: Net investment income $168,327 $105,218 Net realized gain on investments 4,249,144 7,040,961 Net unrealized appreciation (depreciation) of investments (2,037,174) 2,720,896 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (74,644) (136,932) Class IB (33,543) (91,785) Net realized short-term gain on investments Class IA (275,725) — Class IB (275,945) — From net realized long-term gain on investments Class IA (2,894,351) — Class IB (2,896,662) — Increase (decrease) from capital share transactions (Note 4) 319,066 (3,650,217) Total increase (decrease) in net assets Net assets: Beginning of year 36,526,870 30,538,729 End of year (including undistributed net investment income of $160,790 and $84,110, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Capital Opportunities Fund 9 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/14 .13 1.41 (.10) (4.16) — .92 e .61 e 58 12/31/13 .09 5.95 (.16) — — .91 .43 75 12/31/12 .15 2.13 (.11) — — .91 .86 44 12/31/11 .10 f (1.06) (.06) — — g,h .94 e .63 e,f 35 12/31/10 .07 3.73 (.06) — — .93 .50 29 Class IB 12/31/14 .07 1.39 (.04) (4.16) — 1.17 e .36 e 58 12/31/13 .04 5.92 (.11) — — 1.16 .18 75 12/31/12 .10 2.11 (.06) — — 1.16 .62 44 12/31/11 .06 f (1.06) (.02) — — g,h 1.19 e .37 e,f 35 12/31/10 .03 3.72 (.04) — — 1.18 .24 29 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/14 0.01% 12/31/11 0.04 f Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class IA $0.06 0.34% Class IB 0.05 0.33 g Amount represents less than $0.01 per share. h Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 10 Putnam VT Capital Opportunities Fund Notes to financial statements 12/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through December 31, 2014. Putnam VT Capital Opportunities Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek long-term growth of capital. The fund invests mainly in common stocks (growth or value stocks or both) of small and midsize U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that Putnam Management believes will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $6,359,096 and the value of securities loaned amounted to $6,160,845. Putnam VT Capital Opportunities Fund 11 Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from nontaxable dividends and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $16,540 to increase undistributed net investment income and $16,540 to decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $7,644,953 Unrealized depreciation (1,458,596) Net unrealized appreciation 6,186,357 Undistributed ordinary income 160,790 Undistributed long-term gain 3,667,345 Undistributed short-term gain 566,652 Cost for federal income tax purposes $33,011,587 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 31.5% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $3,331 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $17,472 Class IB 17,330 Total $34,802 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $2,652 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $19, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees 12Putnam VT Capital Opportunities Fund payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $43,325 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales, excluding short-term investments were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $20,143,993 $26,111,660 U.S. government securities (Long-term) — — Total Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/14 Year ended 12/31/13 Year ended 12/31/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 35,340 $753,207 99,378 $2,035,872 94,345 $1,983,937 125,645 $2,484,550 Shares issued in connection with reinvestment of distributions 162,806 3,244,720 6,990 136,932 162,009 3,206,150 4,709 91,785 198,146 3,997,927 106,368 2,172,804 256,354 5,190,087 130,354 2,576,335 Shares repurchased (194,232) (4,020,889) (219,817) (4,488,180) (236,426) (4,848,059) (195,091) (3,911,176) Net increase (decrease) Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $224,958 $7,099,420 $7,121,435 $134 $202,943 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Putnam VT Capital Opportunities Fund 13 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $4,043,391 as a capital gain dividend with respect to the taxable year ended December 31, 2014, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 35.75% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 1,401,017 59,210 69,152 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. 14Putnam VT Capital Opportunities Fund About the Trustees Putnam VT Capital Opportunities Fund 15 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Vice President and Chief Legal Officer Since 2007 Putnam Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and PutnamManagement Vice President, Director of Proxy Voting and Putnam RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer Robert R. Leveille (Born 1969) Vice President and Assistant Treasurer Since 2000 Vice President and Chief Compliance Officer Since 2007 Since 2007 Director of Accounting & Control Chief Compliance Officer, Services, Putnam Investments and Putnam Investments, Putnam Management, PutnamManagement and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 16 Putnam VT Capital Opportunities Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Independent Registered Robert L. Reynolds Public Accounting Firm W. Thomas Stephens PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Capital Opportunities Fund 17 This report has been prepared for the shareholders H501 of Putnam VT Capital Opportunities Fund. VTAN068 292445 2/15 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2014	$22,743	$ — $3,238	$ — December 31, 2013	$23,687	$ — $2,122	$ — For the fiscal years ended December 31, 2014 and December 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $565,303 and $152,122 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
